842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Phillip Maurice BEDFORD, Plaintiff-Appellant,v.David L. ARMSTRONG;  L.J. Hollenbach, III;  Jerry Abramson;Richard Dotson;  John Frey, Officer;  Harry Hite, Officer;Jim Johnson, Detective;  Robert Whitaker, Detective;  GlendaHardison, Defendants-Appellees.
No. 88-5072.
United States Court of Appeals, Sixth Circuit.
March 22, 1988.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the file indicates that the district court entered an order on September 18, 1987, and a revised order on September 24, 1987, dismissing claims as to some of the defendants, denying a motion to compel discovery as to some defendants, and reserving ruling on the motion to compel as to other defendants.  Reconsideration of the orders were sought and denied on January 5, 1988.  Appellant appealed on January 8, 1988, from the September 18, 1987, and January 5, 1988, orders.


4
This court lacks jurisdiction in the appeal.  Orders regarding discovery generally are not appealable.   United States v. James T. Barnes & Co., 758 F.2d 146 (6th Cir.1985);  Butcher v. Bailey, 753 F.2d 465, 471 (6th Cir.), cert. dismissed, 473 U.S. 925 (1985);  Rouse Constr.  Int'l, Inc. v. Rouse Constr.  Corp., 680 F.2d 743 (11th Cir.1982);  Cochran v. Birkel, 651 F.2d 1219 (6th Cir.1981).  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties is not appealable.   Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No Rule 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   Gillis v. Dep't of HHS, 759 F.2d 565 (6th Cir.1985).


5
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation